The motion for a reargument in these cases is based upon suppositions which have no foundation in fact. The record and briefs* with-the cases cited,were carefully examined and considered. The evidence showed that gas manufactured by the defendant leaked into the plaintiffs’ apartments from a meter put into a neighbor’s premises by one of the defendant’s collectors. We were of the opinion that the fact that the company had placed it in the collector’s power to connect-a meter with their service was some evi-' dence of his authority to do what he did, notwithstanding his denial that he had any such authority; .and that hence the question whether he acted within the scope of his employment was properly left to the jury by Mr. Justice Gaynor. Motion for reargument denied.